MEMORANDUM**
Yuen Yi Ma, a citizen of China, petitions pro se for review of a Board of Immigration Appeals (“BIA”) order dismissing her appeal from an Immigration Judge’s removal order. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We dismiss the petition for review in part and deny it in part.
Ma contends that her counsel was ineffective at the removal hearing. She did not exhaust her administrative remedies with respect to that claim, and we therefore lack jurisdiction to review it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional); see also Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
To the extent that Ma challenges the BIA’s conclusion that “she has not alleged any new facts which might support reopening to file an application for relief,” we deny this aspect of the petition for review. Ma’s submissions to the BIA did not comply with the pertinent regulatory requirements. See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings shall state the new facts that will be proven at a hearing to be held if the motion is granted and shall be supported by affidavits or other evidentiary material. A motion to reopen proceedings for the purpose of submitting an application for relief must be accompanied by the appropriate application for relief and all supporting documentation.”).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.